In a letter dated July 30, 2008, to the Clerk of the Appellate Courts, respondent Janell Jenkins Foster, of Wichita, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered her license to practice in Kansas, pursuant to Supreme Court Rule 217 (2007 Kan. Ct. R. Annot. 330).
At the time the respondent surrendered her license, a complaint was being investigated in which it was alleged that the respondent had converted funds from numerous individuals for whom she was acting in a fiduciary capacity.
This court, having examined the file of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Janell Jenkins Foster be and she is hereby disbarred from the practice of law in Kansas, and her license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Janell Jenkins Foster from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2007 Kan. Ct. R. Annot. 337).